DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 5, 7-9, 11, 13, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto (US 2017/0372997).
Tsukamoto et al. discloses, as shown in Figures, a printed circuit board comprising:
	an insulating layer (16);
	an external connection pad (23) embedded in the insulating layer and having one surface exposed,
	wherein the external connection pad includes:
	a base pad portion (33) having a first pattern portion in contact with a side surface of the insulating layer and having a first width, and a second pattern portion (23B,33B) protruding from the first pattern portion and having a second width smaller than the first width, the second pattern portion having a gap with the side surface of the insulating layer, and
	a surface treatment layer (30,31) disposed in the gap between the second pattern portion and the insulating layer and extending on an upper surface of the second pattern portion.

Regarding claims 5 and 15, Tsukamoto discloses the upper surface of the second pattern portion is substantially coplanar with an upper surface of the insulating layer.

Regarding claims 7 and 17, Tsukamoto discloses the printed circuit board further comprising a solder resist layer (17) disposed on the insulating layer and having an opening exposing the external connection pad.

Regarding claim 8, Tsukamoto discloses the insulating layer includes a groove on an upper surface thereof, and the external connection is disposed in the groove, and
	a width of the groove is substantially the same as the first width of the first pattern portion [Figures].

Regarding claim 9, Tsukamoto discloses the surface treatment layer includes a portion embedded in the groove and a portion protruding from an upper surface of the insulating layer [Figures].

Regarding claim 11, Tsukamoto discloses, as shown in Figures, a printed circuit board comprising:
	an insulating layer (16);
	a first external connection pad (33) embedded in the insulating layer and exposed; and
	a second external connection pad (33) disposed at a pitch distance from the firs external connection pad and embedded in the insulating layer and exposed,
	wherein at least one of the first external connection pad or the second external connection pad includes:
	a base pad portion (33) having a first pattern portion in contact with a side surface of the insulating layer and having a first width, and a second pattern portion (23B,33B) protruding from the first pattern portion and having a second width smaller than the first width, the second pattern portion having a gap with the side surface of the insulating layer and being embedded in the insulating layer,
	a first metal layer (31) disposed on a side surface and an upper surface of the second pattern portion, and
	a second metal layer (30) disposed on the first metal layer.

Regarding claim 13, Tsukamoto discloses the second metal layer fills a portion of a gap between the side surface of the insulating layer and a side surface of the first metal layer [Figures].

Regarding claim 18, Tsukamoto discloses, as shown in Figures, an electronic component package comprising:
	a printed circuit board (10) including an insulating layer (16), a base pad portion (33) embedded in the insulating layer and having a stepped cross-sectional shape having different widths, and a surface treatment layer (30,31) disposed in a gap between the base pad portion and the insulating layer and extending on an upper surface of the base pad portion;
	a semiconductor chip (60) connected to the surface treatment layer; and
	an encapsulation layer (70) encapsulating the semiconductor chip.

Regarding claim 19, Tsukamoto discloses the upper surface of the base pad portion is substantially coplanar with an upper surface of the insulating layer [Figures].

Regarding claim 20, Tsukamoto et al. discloses the surface treatment layer is connected to the semiconductor chip by at least one of wire bonding and flip chip bonding [Figures].

Claim(s) 1, 6, 8-11, 13-14, 16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukamoto et al. (US 2017/0263545).
Tsukamoto et al. discloses, as shown in Figures, a printed circuit board comprising:
	an insulating layer (18);
	an external connection pad (42) embedded in the insulating layer and having one surface exposed,
	wherein the external connection pad includes:
	a base pad portion (17A) having a first pattern portion in contact with a side surface of the insulating layer and having a first width, and a second pattern portion (17C) protruding from the first pattern portion and having a second width smaller than the first width, the second pattern portion having a gap with the side surface of the insulating layer, and
	a surface treatment layer (50,51) disposed in the gap between the second pattern portion and the insulating layer and extending on an upper surface of the second pattern portion.

Regarding claim 6, Tsukamoto et al. discloses an upper surface of the surface treatment layer is higher than an upper surface of the insulating layer in a direction in which the second portion protrudes from the first pattern portion.

Regarding claim 8, Tsukamoto et al. discloses the insulating layer includes a groove on an upper surface thereof, and the external connection is disposed in the groove, and
	a width of the groove is substantially the same as the first width of the first pattern portion [Figures].

Regarding claim 9, Tsukamoto et al. discloses the surface treatment layer includes a portion embedded in the groove and a portion protruding from an upper surface of the insulating layer [Figures].

Regarding claim 10, Tsukamoto et al. discloses a bottom surface of the first pattern portion (17A) is spaced apart from a bottom surface of the insulating layer (18) [Figures].

Regarding claim 11, Tsukamoto et al. discloses, as shown in Figures, a printed circuit board comprising:
	an insulating layer (18);
	a first external connection pad (42) embedded in the insulating layer and exposed; and
	a second external connection pad (42) disposed at a pitch distance from the firs external connection pad and embedded in the insulating layer and exposed,
	wherein at least one of the first external connection pad or the second external connection pad includes:
	a base pad portion (17A) having a first pattern portion in contact with a side surface of the insulating layer and having a first width, and a second pattern portion (17C) protruding from the first pattern portion and having a second width smaller than the first width, the second pattern portion having a gap with the side surface of the insulating layer and being embedded in the insulating layer,
	a first metal layer (50) disposed on a side surface and an upper surface of the second pattern portion, and
	a second metal layer (51) disposed on the first metal layer.

Regarding claim 13, Tsukamoto et al. discloses the second metal layer fills a portion of a gap between the side surface of the insulating layer and a side surface of the first metal layer [Figures].

Regarding claim 14, Tsukamoto et al. discloses the second metal layer fills an entire space of a gap between the side surface of the insulating layer and a side surface of the first metal layer [Figures].

Regarding claim 16, Tsukamoto et al. discloses an upper surface of the second metal layer is higher than an upper surface of the insulating layer in a direction in which the second pattern portion protrudes from the first pattern portion [Figures].

Regarding claim 18, Tsukamoto et al. discloses, as shown in Figures, an electronic component package comprising:
	a printed circuit board (10) including an insulating layer (18), a base pad portion (17A,17C) embedded in the insulating layer and having a stepped cross-sectional shape having different widths, and a surface treatment layer (50,51) disposed in a gap between the base pad portion and the insulating layer and extending on an upper surface of the base pad portion;
	a semiconductor chip (70) connected to the surface treatment layer; and
	an encapsulation layer (80) encapsulating the semiconductor chip.

Regarding claim 20, Tsukamoto et al. discloses the surface treatment layer is connected to the semiconductor chip by at least one of wire bonding and flip chip bonding [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 2017/0372997) in view of Tsukamoto et al. (US 2017/0263545).
Regarding claims 2 and 12, Tsukamoto discloses the claimed invention including the printed circuit board as explained in the above rejection.  Tsukamoto does not disclose the surface treatment layer includes a first metal layer including nickel (Ni) in contact with the base pad portion and a second metal layer including gold (Au) in contact with the first metal layer.  However, Tsukamoto et al. discloses the surface treatment layer includes a first metal layer including nickel (Ni) in contact with the base pad portion and a second metal layer including gold (Au) in contact with the first metal layer.  Note Figures and [0048] of Tsukamoto et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the surface treatment layer of Tsukamoto including a first metal layer including nickel (Ni) in contact with the base pad portion and a second metal layer including gold (Au) in contact with the first metal layer, such as taught by Tsukamoto et al. in order to prevent other metal layers from oxidation. 

Regarding claim 3, Tsukamoto and Tsukamoto et al. disclose the second metal layer fills a portion of the gap between the second pattern portion and the insulating layer.

Regarding claim 4, Tsukamoto and Tsukamoto et al. disclose the second metal layer fills an entire space of the gap between the second pattern portion and the insulating layer.

Regarding claim 14, Tsukamoto discloses the claimed invention including the printed circuit board as explained in the above rejection.  Tsukamoto does not disclose the second metal layer fills an entire space of the gap between the side surface of the insulating layer and a side surface of the first metal layer.  However, Tsukamoto et al. disclose a printed circuit board (10) comprising a second metal layer (51) fills an entire space of the gap between the side surface of the insulating layer (18) and a side surface of the first metal layer (50).  Note Figures of Tsukamoto et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to fill an entire space of the gap of Tsukamoto with the second metal layer, such as taught by Tsukamoto et al. in order to have the desired configuration.

Claim(s) 2-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 2017/0263545).
Regarding claims 2 and 12, Tsukamoto et al. discloses the surface treatment layer includes a first metal layer (50) including nickel (Ni) ([0073],[0056]) in contact with the base pad portion and a second metal layer (51) in contact with the first metal layer.  Tsukamoto et al. does not disclose the second metal layer including gold (Au).  However, Tsukamoto et al. discloses in paragraph [0048] that Au and Ni/Au can be enumerated as examples of the surface treatment layer.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the second metal layer of Tsukamoto et al. including Au, such as taught by paragraph [0048] since Au offers better conductivity and commonly used as the coating to prevent other metal layers from oxidation. 

Regarding claim 3, Tsukamoto et al. discloses the second metal layer fills a portion of the gap between the second pattern portion and the insulating layer.

Regarding claim 4, Tsukamoto et al. discloses the second metal layer fills an entire space of the gap between the second pattern portion and the insulating layer.

Claim(s) 5, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 2017/0263545) in view of Nah et al. (US 2012/0252168).
Tsukamoto et al. discloses the claimed invention including the printed circuit board as explained in the above rejection.  Tsukamoto et al. does not disclose the upper surface of the second pattern portion is substantially coplanar with an upper surface of the insulating layer or the upper surface of the base pad portion is substantially coplanar with an upper surface of the insulating layer.  However, Tsukamoto et al. discloses a printed circuit board having an upper surface of a second pattern portion/a base pad portion (1308) is substantially coplanar with an upper surface of the insulating layer (1312).  Note Figures 13A-13F of Nah et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the printed circuit board of Tsukamoto et al. having the upper surface of the second pattern portion/the base pad portion being substantially coplanar with an upper surface of the insulating layer, such as taught by Nah et al. in order to provide a lower stress during assembly and to further improve interconnect thermal resistance or higher stand-off in the resultant structures.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. (US 2017/0263545) in view of Tsukamoto (US 2017/0372997).
Tsukamoto et al. discloses the claimed invention including the printed circuit board as explained in the above rejection.  Tsukamoto et al. does not disclose the printed circuit board further comprising a solder resist layer disposed on the insulating layer and having an opening exposing the external connection pad.  However, Tsukamoto discloses a printed circuit board (10) comprising a solder resist layer (17) disposed on an insulating layer (16).  Note Figures of Tsukamoto.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the printed circuit board of Tsukamoto et al. having a solder resist layer disposed on the insulating layer, such as taught by Tsukamoto in order to protect the printed circuit board surface from external contamination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897